                            UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                     300 QUARROPAS STREET
                                  WHITE PLAINS, NEW YORK 10601
                                           914 390 4130

Chambers of                                                         February 3, 2020
Hon. Lisa Margaret Smith
United States Magistrate Judge


                                   RE-SCHEDULING NOTICE

        The matter of Canopius US Insurance, Inc. v. Five Brothers Realty Holdings Corp., et al.,

19-cv-6840 (NSR) (LMS), has been re-scheduled from an in-person status conference on

Tuesday, February 25, 2020, at 11:00 AM, before the Hon. Lisa Margaret Smith, United States

Magistrate Judge, to an in-person status conference on Friday, February 28, 2020, at 11:00

AM, in Courtroom 520.



 Please Note: Counsel seeking to reschedule an appearance must have all parties on the line

                                    prior to contacting Chambers.
